Case 1:18-cv-24867-KMW Document 32 Entered on FLSD Docket 09/24/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-CV-24867-WILLIAMS

  JEANNIE PEREZ,

        Plaintiff,

  vs.

  ANDREW SAUL,
  Commissioner of Social
  Security Administration

        Defendant.
                                           /

                                           ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s

  Report and Recommendation on Plaintiff’s Unopposed Motion for Attorney’s Fees (the

  “Report”).   (DE 31).     In the Report, Judge Torres finds that Plaintiff’s Motion for

  Attorney’s Fees is reasonable and should be granted.            Accordingly, upon an

  independent review of the Report, the record, and applicable case law, it is ORDERED

  AND ADJUDGED as follows:

        1. The Report (DE 31) is AFFIRMED AND ADOPTED.

        2. Plaintiff’s Motion for Attorney’s Fees (DE 30) is GRANTED.

        3. This case remains CLOSED.

        DONE AND ORDERED in Chambers in Miami, Florida, this 23rd day of

  September, 2020.
